Mikoll, J. (dissenting).
I respectfully dissent.
The purpose of section 111-a of the Domestic Relations Law is to enable persons served under it to present evidence to the court relevant to the best interests of the child (Domestic Relations Law, § 111-a, subd 3). The legislation was enacted in answer to the decision of Stanley v Illinois (405 US 645) which recognized the interests of putative fathers in retaining custody of their children. The courts of this State have interpreted Stanley as requiring that notice and an opportunity to be heard to be afforded an unwed father before his parental rights could be terminated (see, e.g., Matter of Malpica-Orsini, 36 NY2d 568, app dsmd sub nom. Orsini v Blasi, 423 US 1042).
In the instant case, the Family Court held that petitioner did not fall within the categories of putative fathers enumerated in section 111-a of the Domestic Relations Law and, therefore, was not entitled to the notice prescribed by it. Under section 111-a, a notice of adoption proceedings would be required to be served on “any person who has timely filed an unrevoked notice of intent to claim paternity” (Domestic Relations Law, § 111-a, subd 2, par [c]). Here, the petitioner did not merely indicate an intent to claim paternity, but, he has formally acknowledged his paternity in a judicial proceeding by filing a petition pursuant to section 522 of the Family Court Act. The reading given the statute by the Family Court was, in my opinion, too literal. Admittedly, the petitioner did not file a notice of intent to claim paternity. He went considerably further. He was certainly a readily identifiable person under the spirit and intent of the statute. His status was terminated in *385these proceedings in a manner at odds with the intent of the statute and in a manner inconsistent with due process.
The actions of the Family Court are difficult to fathom. The Judge who was hearing the adoption proceeding had also signed the show cause order to change the venue of the paternity proceeding to his county. He knew then that petitioner was acknowledging paternity of the child whose adoption was then pending before him. Under such circumstances, petitioner should have been notified of the pending adoption proceedings and allowed to intervene.
I conclude that the adoption order should be vacated and a proceeding held to determine petitioner’s status as the natural father and, if so adjudicated, he should be allowed access to the records of the adoption proceeding.
Sweeney, Kane and Main, JJ., concur with Greenblott, J. P.; Mikoll, J., dissents and votes to vacate the order in a separate opinion.
Order affirmed, with costs.